Citation Nr: 9924673	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  93-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Class II outpatient dental treatment from the 
Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to May 
1991. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination by the 
Medical Administration Service at the Department of Veterans 
Affairs (VA) Medical Center (MC) in San Diego, California.  
The veteran's claims file is under the jurisdiction of the VA 
Regional Office (RO) in the same city.  In December 1993, a 
hearing was held at the RO before the undersigned Member of 
the Board.  A transcript of that hearing is of record.  


REMAND

In January 1996, the Board remanded this case to the VAMC for 
further development.  In its remand, the Board instructed the 
VAMC to obtain and associate with the claims file, a copy of 
the written notification concerning eligibility requirements 
for VA outpatient dental treatment, including the 90-day time 
limit, which the service department was required to furnish 
the veteran pursuant to 38 U.S.C.A. § 1712(b)(2).  The remand 
noted that if this written notification to the veteran could 
not be found, the VAMC should place a written statement to 
that effect in the record.  Thereafter, the Board directed 
the VAMC to readjudicate the claim seeking Class II 
outpatient dental treatment in accordance with the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal) holding 
in Mays v. Brown, 5 Vet.App. 302 and M21-1, Part IV, 
paragraph 23.03a(2)NOTE 3.  In August 1999 written arguments, 
the veteran's representative pointed out that it does not 
appear that the VAMC followed the instructions, or otherwise 
attempted to obtain the requested notification or provide the 
requested statement.  The Court has held that where the 
relevant Service Secretary has failed to comply with the 
notification provision set forth in 38 U.S.C.A. § 1712(b)(2), 
the application time limits set forth in 38 U.S.C.A. 
§ 1712(b)(1)(B)(iii) and 38 C.F.R. § 17.123(b)(1)(i)(B) do 
not begin to run.  Mays, 5 Vet.App. at 306.  See also Hayre 
v. West, No. 98-7046 (Fed. Cir. August 16, 1999) (regarding 
VA failure to procedurally comply with statutorily mandated 
requirements).  

Thus, the Board is unable to render a final decision in this 
case.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) 
(holding that the RO must comply with all instructions in a 
Board remand before decision can be reached).

In addition, the Board notes that in his VA Form 9, dated in 
December 1996, the veteran indicated that he desired another 
travel board hearing.  Since the veteran has been afforded a 
hearing by a member of the Board on this matter, an 
additional hearing by a Board member is not in order.  
However, in his March 1997 
VA Form 9, the veteran requested a hearing at the RO by one 
of their personnel.  This has not yet been accomplished.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the VAMC for the following action:

1.  The VAMC should, if possible, obtain 
and incorporate into the evidentiary 
record in this case a copy of the written 
notification to the veteran which the 
service department was required to 
furnish to him pursuant to 38 U.S.C.A. 
§ 1712(b)(2).  If this written 
notification to the veteran cannot be 
found, a written statement to that effect 
should be placed in the record.  

2.  The VAMC should then, after 
undertaking any appropriate additional 
development, proceed to readjudicate the 
claim seeking Class II outpatient dental 
treatment in accordance with the Court's 
holding in Mays and M21-1, Part IV, 
paragraph 23.03a(2)NOTE 3.  The RO should 
determine if the statutory requirements 
under 38 U.S.C.A. § 1712(b)(2) have been 
met.  If deemed necessary, an opinion 
from regional counsel may be obtained.  
If the determination remains unfavorable 
to the veteran, the VAMC should furnish 
him and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105. 

3.  The RO should schedule the veteran 
for a hearing at the RO.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and to present testimony at a hearing before a Board 
member, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to obtain additional evidence and to ensure 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











